ACCEPTED
                                                                                                                                                  04-14-00655-CV
                                                                                                                                       FOURTH COURT OF APPEALS
                                                                                                                                            SAN ANTONIO, TEXAS
                                                                                                                                           12/24/2014 11:11:05 AM
                                                                                                                                                    KEITH HOTTLE
                                                                                                                                                           CLERK
                                             NO. 04-14-00655-CV

IVARENE HOSEK AND VICTOR                                                                                                     IN THE   FOURTH
HOSEK,                                                                                                                           FILED IN
                                                                                                                          4th COURT OF APPEALS
                                                                                                                           SAN ANTONIO, TEXAS
          Appellants,
                                                                                                                         12/24/2014 11:11:05 AM
                                                                                                                        COURT
                                                         :0:a<7:no:<0:aoo<-oc=0:co>«'<7:<.or:




                                                                                                                            KEITH  E. HOTTLE
v.                                                                                                                               OF  APPEALS
                                                                                                                                  Clerk

ROSALE SCOTT,
          Appellee.                                                                                                   SAN ANTONIO, TEXAS
                                                                          RECEIVED IN
                                                                    4th COURT OF APPEALS
                      APPELLEE’S RESPONSE             TO
                                                   APPELLANTS’ SAN ANTONIO, TEXAS
     SUPPLEMENTAL       REPLY             AND MOTION TO REDUCE
                                                             SUPERSEDEAS
                                                                    12/29/2014 3:04:00 PM                                           BOND
                                                                        KEITH E. HOTTLE
          Appellee ROSALE SCOTT (“Appellee” or “Scott”) ﬁles this Response toClerk
                                                                               Appellants’

Supplemental Reply and Motion to Reduce Supersedeas Bond.                                                          On December   23, 2014, this

Court issued an Order that denied Appellee’s Motion to Increase Supersedeas Bond.

Additionally, Appellants’ Supplemental Reply and                                                   Motion   to   Reduce Supersedeas Bond had

requested that the amount of the supersedeas bond be reduced.                                                       Appellee assumes that the

Court’s   December      23,   2014 Order denied both Appellee’s Motion                                              to Increase the Supersedeas

Bond and Appellants’ Motion         to   Reduce the Supersedeas Bond.

                                                   BARTON, EAST & CALDWELL, P.L.L.C.
                                                   One Riverwalk Place,                                        Suite 1825
                                                   700 N. St.                                       Mary’s Street
                                                   San Antonio, Texas 78205
                                                   Telephone: (210)225-1655
                                                   Facsimile: (210) 225-8999

                                                   By:                    /s/                    RAQUEL G. PEREZ
                                                   G. WADE CALDWELL
                                                   State                                        Bar No. 03621020
                                                   Email: gcaldwell(cDbeclaw.com
                                                   RAQUEL G. PEREZ
                                                   State                                        Bar No. 00784746
                                                   Email: rperez@beclaw.com
                                                   ATTORNEYS FOR APPELLEE
                                            CERTIFICATE OF SERVICE
          I       hereby certify that a true and correct copy of this document will be served in the manner

 indicated        below this   24"‘   day of December, 2014 upon the following:

 Michele Barber Chimene                                        __ First Class Mail
                                                               _
 The Chimene Law Firm                                          __ Facsimile
15203 Newﬁeld Bridge Ln.                                               Hand Delivery
Sugar Land, TX 77498                                           _)g_ Electronic Transmission
Email: miche1ec@aim1ail.net

Robert J Ogle                                                  _       First Class Mail


                                                               _
              .




Attorney at Law
508 E. San Antonio Street
                                                               __      Facsimile
                                                                       Hand Delivery
Boeme, Texas 78006                                             _)_<_   Electronic Transmission
Facsimile: (830)249-8508
Email: bob@ogleattomey.com

Counsel for Appellants




                                                                  /s/RAQUEL G. PEREZ
                                                                  G. WADE CALDWELL
                                                                  RAQUEL G. PEREZ

M:\2000\2200 OIL AND GAS CLIENTS\l2l Hosek v Scon\4TH   COA APPEAIAPleadings\Appe[lee's   Supplemental Reply and Motion to
Reduce Supersedeas Bond.docx